Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,808,353 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-26 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,193,757 to Foley et al (“Foley ‘757”).
Foley ‘757 discloses a method of fusion adjacent vertebral bodies, the method having all the limitations as recited in claims 20-26 and 30-33, including:
With respect to claim 20 -- Figs 13-17 (Figs. 14, 15 and 17 are included below) and corresponding written description disclose the steps of:
1) positioning the implant 80 in an intervertebral space (see e.g. Figs 9b-9c);
2) advancing a spreader (rod 310 of insertion tool 300) having an engagement surface (beveled distal end 316) along an axis (the central longitudinal axis, self-evident) within a passage between the upper body 82 and lower body 84 of the implant such that advancement of the spreader along the axis causes the spreader to engage and slide along a portion (inclined surfaces 87 and 89) of the inner surface of the implant along the passage while pushing the portion of the inner surface laterally away from the axis, to thereby spread the upper and lower bodies away from one another to an expanded configuration; and
3) removing the spreader while maintaining the expanded configuration (due to the catch 92 and catch receiving portion 96 on the distal end of the implant).
With respect to claim 21 – as spreader 310 is rotated, the spreader advances from the proximal end of implant 80 towards the distal end.
With respect to claims 22 and 23 – Fig. 15 shows the upper body pivoting away from the lower body via living hinge 98 located at the proximal end of implant 80.
With respect to claim 24 – engagement surface 316 is obliquely oriented with respect to the axis.
With respect to claims 25 and 26 – Fig. 17 shows the portions 87 and 89 of the inner surface of the implant are obliquely oriented with respect to the axis, and are disposed in a proximal region (and extend toward the distal region) of the implant.
With respect to claim 30 – removing spreader 310 comprises removing an implant insertion tool 300 connected to a proximal end of the implant, the spreader 310 being a component of the implant insertion tool 300.
With respect to claims 31 and 32 – in operation, the distal end of spreader 310 is inserted into an opening 99 at the proximal end of the implant 80 and into an open interior region of the implant (see Fig. 17).
With respect to claim 33 – “The device 80 is then held in the expanded position, and cavity 85 may be packed with s filling the implant with bone growth material through opening 99” (Foley ‘747, col. 8, lines 46-48).

    PNG
    media_image1.png
    369
    200
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    344
    239
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    748
    297
    media_image3.png
    Greyscale

Foley ‘757





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Foley ‘757.
Claim 27 depends from claim 20, and claim 28 depends from claim 27.  As detailed above, the Foley ‘757 implant 80 anticipates claim 20.  However, catch 92 and catch receiving portion 96 of implant 80 only allows maintaining the expanded position of the implant in single position, and not at “a plurality of different amounts of expansion” as recited in claim 27.  Implant 80 also does not “utilize a ratchet that permits the upper and lower bodies to move in one direction but prevents the upper and lower bodies from moving in another direction” as recited in claim 28.  The Foley ‘757 implant embodiment as shown in Fig. 20a (implant 130) teaches an implant having a ratchet 139 which allows the implant to be expanded and maintained at a plurality of different amounts of expansion.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify implant 80 to have a multi-tooth ratchet structure, as taught in the Fig. 20a embodiment, which would allow greater flexibility in how the implant is used, e.g. greater range in the size of the implant space in a patient.


Allowable Subject Matter
Claims 1-19 are allowed.
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art fails to disclose or suggest a method of expanding an adjustable implant, the method having all the limitations as recited in claim 1, including the locking pawl and the locking key elements, and the interaction between said elements. 
Claims 2-13 ultimately depend from claim 1 and are therefore allowable for the same reason as claim 1.
Claim 14 is allowed because the prior art fails to disclose or suggest a method of pivoting at least one of an upper body and a lower body of an adjustable implant relative to one another, the method having all the limitations as recited in claim 14, including the locking pawl and the locking key elements, and the interaction between said elements.
Claims 15-19 ultimately depend from claim 14 and are therefore allowable for the same reason as claim 14.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 29 includes allowable subject matter because the prior art fails to disclose or suggest a method of fusing adjacent vertebral bodies, the method having all the limitations as recited in base claim 20 and dependent claims 27 and 28, and including “further comprising locking the operation of the ratchet such that, at the selected amount of expansion, the upper and lower bodies are prevented from moving away from one another and are also prevented from moving towards one another” as recited in claim 29.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees: /ple/ /E.D.L/                           SPRS, Art Unit 3993